In a matrimonial action in which the plaintiff wife had been granted a judgment of divorce, defendant appeals from stated portions of an order of the Supreme Court, Kings County, dated April 1, 1976, which resettled a prior order of the same court, dated March 9, 1976, and, inter alia, directed (1) the production of certain records and (2) a hearing on pending motions for upward and downward modification of the alimony and support provisions contained in the said judgment. Order affirmed insofar as appealed from, with $50 costs and disbursements. Defendant has not clearly demonstrated that the issues of support and alimony can be resolved on motion papers (see Sarnicola v Sarnicola, 50 AD2d 842; Matter of Garritano v Garritano, 49 AD2d 906). In the absence of compelling proof, a hearing is necessary (cf. Casóla v Casóla, 235 NYS2d 495). Further, the direction for further disclosure was not improper (see Domestic Relations Law, § 250; CPLR 3101; Perse v Perse, 52 AD2d 60). Gulotta, P. J., Hopkins, Martuscello and Suozzi, JJ., concur.